UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 3, 2010. OR [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-5109 TODD SHIPYARDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 91-1506719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1801-16th Avenue SW Seattle, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (206) 623-1635 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer", "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ]; Accelerated Filer [X]; Non-Accelerated Filer [ ]; Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No There were 5,782,731 shares of the corporation’s $0.01 par value common stock outstanding at November 10, 2010. - 1 - “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Statements contained in this Report which are not historical facts or information are “forward-looking statements.”Words such as “believe,” “expect,” “intend,” “will,” “should,” and other expressions that indicate future events and trends identify such forward-looking statements.These forward-looking statements involve risks and uncertainties which could cause the outcome to be materially different than stated.Such risks and uncertainties include both general economic risks and uncertainties and matters discussed in the Company’s annual report on Form 10-K which relate directly to the Company’s operations and properties.The Company cautions that any forward-looking statement reflects only the belief of the Company or its management at the time the statement was made.Although the Company believes such forward-looking statements are based upon reasonable assumptions, such assumptions may ultimately prove to be inaccurate or incomplete.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement was made. - 2 - PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TODD SHIPYARDS CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS Periods ended October 3, 2010 and September 27, 2009 (in thousands, except per share data) Three Months Ended Six Months Ended 10/03/10 09/27/09 10/03/10 09/27/09 Revenues $ Operating expenses: Cost of revenue Administrative and manufacturing overhead Other insurance settlements ) (8 ) ) ) Total operating expenses Operating income Investment and other income: Lease income Lease expense ) Other income, net 48 75 Gain on available-for-sale securities 70 54 70 54 Total investment and other income Income before income tax expense Income tax expense ) Net income $ Net income per common share Basic $ Diluted $ Dividends declared per common share $ Weighted average shares outstanding Basic Diluted Retained earnings at beginning of period $ Net income for the period Dividends declared on common stock ) Retained earnings at end of period $ The accompanying notes are an integral part of these statements. - 3 - TODD SHIPYARDS CORPORATION UNAUDITED CONSOLIDATED BALANCE SHEETS Balances as of October 3, 2010 and March 28, 2010 (in thousands of dollars, except share data) 10/03/10 03/28/10 ASSETS Cash and cash equivalents $ $ Securities available-for-sale Accounts receivable U.S. Government Other, net Costs and estimated profits in excess of billings on incomplete contracts Inventory Insurance receivable Restricted cash - Other current assets Deferred taxes Total current assets Property, plant, and equipment, net Restricted cash Deferred pension assets Insurance receivable Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable and accruals $ $ Accrued payroll and related liabilities Billings in excess of costs and estimated profits on incomplete contracts Environmental and other reserves Taxes payable other than income taxes Income taxes payable Total current liabilities Environmental and other reserves Accrued post retirement health benefits Deferred taxes Other non-current liabilities Total liabilities Stockholders’ equity Common stock $.01 par value, authorized 19,500,000 shares, issued 11,828,305 shares at October 3, 2010 and March 28, 2010, and outstanding 5,787,231 shares at October 3, 2010 and 5,775,691shares at March 28, 2010 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (6,041,074 shares at October 3, 2010 and 6,052,614 at March 28, 2010) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. - 4 - TODD SHIPYARDS CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Periods ended October 3, 2010 and September 27, 2009 (in thousands of dollars) Six Months Ended 10/03/10 09/27/09 OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization (Gain) loss on disposal of fixed assets (5 ) 27 Gain on available-for-sale securities ) ) Pension expense Post retirement health expense (benefit) ) 36 Deferred income tax ) ) Stock based compensation Change in operating assets and liabilities Accounts receivable ) Costs and estimated profits in excess of billings on incomplete contracts ) ) Inventory ) 27 Insurance receivable ) 81 Other assets Accounts payable and accruals Accrued payroll and related liabilities ) Billings in excess of costs and estimated profits on incomplete contracts ) ) Environmental and other reserves ) ) Income taxes payable ) ) Other liabilities 96 ) Net cash provided by operating activities INVESTING ACTIVITIES Purchases of marketable securities ) ) Sales of marketable securities Maturities of marketable securities Capital expenditures ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Restricted cash ) ) Dividends paid on common stock ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of the period $ $ Cash paid for income taxes Cash paid for interest 11 - Supplemental disclosures of non-cash information: Liability for capital expenditure 34 42 The accompanying notes are an integral part of these statements. - 5 - NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Todd Shipyards Corporation (“we”, “us”, or “our”) was organized in 1916 and has operated a shipyard in Seattle, Washington (the “Shipyard”) since incorporation.We are incorporated under the laws of the State of Delaware and operate shipyards through our wholly owned subsidiaries, Todd Pacific Shipyards Corporation (“Todd Pacific”) and Everett Shipyard, Inc. (“ESI”).Todd Pacific has historically been engaged in the repair/overhaul, conversion and construction of commercial and military ships.On March 31, 2008, our subsidiary Everett Ship Repair and Drydock, Inc. (“Everett”) acquired the assets of ESI and subsequently changed its name to ESI.ESI is engaged in repair, overhaul, and conversion work of commercial and government owned vessels.We consider ourselves to operate under one segment. Today, we are the largest private (or non-Governmental) shipyard operator in the Pacific Northwest.A substantial amount of our business is repair and maintenance work on commercial and federal government vessels engaged in various maritime activities in the Pacific Northwest.We also provide new construction and industrial fabrication services for a wide variety of customers.Our customers include the US Navy (“Navy”), the US Coast Guard (“Coast Guard”), Military Sealift Command, National Oceanic & Atmospheric Administration (“NOAA”), Washington State Ferries (“WSF”), the Alaska Marine Highway System, fishing fleets, cargo shippers, tug and barge operators and cruise lines. We filed the Consolidated Financial Statements for the fiscal year ended March 28, 2010 with the Securities and Exchange Commission on Form 10-K.The Consolidated Financial Statements, Notes to Consolidated Financial Statements and Management’s Discussion and Analysis contained in that report should be read in connection with this Form 10-Q. The Company’s fiscal year consists of 52 or 53weeks, ending on the Sunday closest to March 31. The 2010 fiscal year consisted of 52 weeks ending on March 28, 2010 while the 2011 fiscal year consists of 53 weeks ending April 3, 2011.All quarters of both fiscal years 2010 and 2011 consist of 13weeks, except for the first quarter of 2011, which consisted of 14 weeks.The additional week did not materially affect the comparability of operating results between the first six months of fiscal years 2011 and 2010.All references to years relate to fiscal years rather than calendar years. 1.BASIS OF PRESENTATION We have included all adjustments (consisting of normal recurring accruals) necessary for a fair presentation in the interim financial statements. Certain financial information that is required in the annual financial statements and prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) may not be required for interim financial reporting purposes and may have been condensed or omitted.Our results of operations for the six months ended October 3, 2010 are not necessarily indicative of the operating results for the full year.Our interim financial statements should be read in conjunction with the audited consolidated financial statements, including the notes thereto included in our 2010 Annual Report on Form 10-K. The Consolidated Financial Statements include the accounts of Todd Shipyards Corporation and our wholly owned subsidiaries Todd Pacific, ESI, and TSI Management, Inc. (“TSI”).We have eliminated all intercompany transactions. Preparing our interim financial statements requires us to make estimates and assumptions that may affect the amounts reported in our Consolidated Financial Statements and Notes to Consolidated Financial Statements.Actual results could differ from those estimates. 2.RECENT ACCOUNTING PRONOUNCEMENTS The International Accounting Standards Board (IASB) and the US Financial Accounting Standards Board (FASB) have published a draft standard to improve and align the financial reporting of revenue from contracts with customers and related costs.If adopted as currently drafted, the proposal would create a single revenue recognition standard for International Financial Reporting Standards (IFRSs) and US generally accepted accounting principles (GAAP) that would be applied across various industries and capital markets, and would likely have a material impact on our financial statements. 3. REVENUES Overview We recognize revenue, contract costs, and profit on the percentage-of-completion method based upon costs incurred.Using the percentage-of-completion method requires us to make certain estimates of the total cost to complete a project, estimates of project schedule and completion dates, estimates of the percentage at which the project is complete, estimates of award fees earned, estimates of annual overhead rates and estimates of amounts of any probable unapproved claims and/or change orders.These estimates are continuously evaluated and updated by experienced project management and accounting personnel assigned to these activities, and senior management also reviews them on a periodic basis.When adjustments in contract value or estimated costs are determined, any changes from prior estimates are generally reflected as a cumulative catch-up in revenue and/or direct costs in the current period. - 6 - The percentage-of-completion method of accounting involves the use of multiple estimating techniques to project costs at completion, and in some cases includes estimates of recoveries asserted against the customer for changes or work delays.Contract estimates involve various assumptions and projections relative to the future outcome of events over a period of several months or years, including future labor productivity and availability, the complexity and nature of the work to be performed, the cost and availability of materials, the impact of delayed performance, the impact of weather conditions, the impact of timing of deliveries and the impact of late or early arrival of vessels.We use our best judgment to predict the impact to the profitability of the work.Management bases its estimates on actual past performance of similar projects and our anticipated performance on these projects. A significant change in one or more of these estimates could affect the profitability of one or more of our contracts. Performance Incentives and Award Fees Many contracts contain positive and negative profit incentives based upon performance relative to predetermined targets that may occur during or subsequent to completion of the job.Estimates of award or incentive fees are based on actual award experience and anticipated performance.These incentives take the form of potential additional fees earned or penalties incurred.We record incentives and award fees that we can reasonably estimate over the performance period of the contract.We record incentives and award fees that we cannot reasonably estimate when they are awarded. Estimates of award or incentive fees are based on past fee experience and our anticipated performance on these projects. Loss Provisions When estimates of total costs incurred on a contract exceed estimates of total revenue to be earned, we record a provision for the entire loss on the contract as cost of revenues in the period the estimated loss becomes evident.We recognize a potential loss on a claim only when we can reasonably estimate the amount of the claim and management considers that the claim loss is probable. Anticipated losses cover all costs allocable to the contracts, including manufacturing overhead.In evaluating these criteria, we consider the contractual and legal basis for the claim, the cause of the additional cost incurred, the reasonableness of the costs and the objective evidence to support the claim. Fixed-Price Contracts We perform a share of our work on a fixed-price basis.Under fixed-price contracts, we execute the work with a risk that we may not be able to perform all of the work profitably for the specified contract amount.We bear the risk of increases in costs due to inflation, inefficiency, faulty estimates, and labor productivity, unless otherwise provided for in the contract.We track information about the bid process and the historical results of prior fixed-price contracts, evaluate the availability of materials and labor and other factors on an ongoing basis.We use our best judgment to forecast the impact of changes in these factors on the profitability of our work.A significant change in one or more of these estimates could affect the reported or future profitability of one or more of our contracts. Claims We recognize revenue from claims as either income or as an offset against a potential loss when the amount of the claim can be reliably estimated and its realization is probable.In evaluating these criteria, we consider the contractual and legal basis for the claim, the cause of any additional costs incurred, the reasonableness of those costs and the objective evidence available to support the claim. Other Changes in Estimates We recognize other changes in estimates of revenue, costs, and profits using the cumulative catch-up method of accounting.This method recognizes in the current period the cumulative effect of the changes on current and prior periods.Hence, we recognize the effect of the changes on future periods of contract performance as if the revised estimate had been the original estimate.A significant change in an estimate of revenues earned or costs incurred or allocated to one or more contracts could have a material effect on our financial position or results of operations and the catch-up method of accounting could render periodic results misleading. 4. RESERVES AND OTHER CONTINGENCIES As discussed in our Form 10-K for the fiscal year ended March 28, 2010, we face significant potential liabilities in connection with the alleged presence of hazardous waste materials at our Seattle shipyard, and at other additional sites used by us, for disposal of alleged hazardous waste.We are named as a defendant in civil actions by parties alleging damages from past exposure to toxic substances, mainly asbestos, at our current and former facilities. We continue to analyze environmental matters and associated liabilities for which we may be responsible.The eventual outcome of all environmental matters cannot be determined at this time; however, the analyses of the known matters have progressed sufficiently to warrant the establishment of reserve provisions in the accompanying consolidated financial statements. Harbor Island Site In fiscal year 2001, we entered into a 30-year agreement with an insurance company that provides broad-based insurance coverage for the remediation of our operable units at the Harbor Island Superfund Site (“Site”). - 7 - The agreement provides coverage for the known liabilities in an amount not to exceed the policy limits.As of October 3, 2010 we have current recorded reserves of approximately $5.9 million and a corresponding insurance receivable of $5.7 million.Included in the reserves are remediation costs for Harbor Island of $0.4 million that we expect to incur in the next 12 months.We reflect these costs as current liabilities in our balance sheet.Likewise, we reflect the insurance receivable of $0.4 million relating to these reserves as a current asset in our balance sheet. Additionally, in 2001 we entered into a 15-year agreement for coverage of any new environmental conditions discovered at the Seattle shipyard property that would require environmental remediation. During the fourth quarter of fiscal year 2003, we entered into a Consent Decree with the Environmental Protection Agency (“EPA”) for the cleanup of the Shipyards Sediments Operable Unit (“SSOU”), which was subsequently approved by the Department of Justice.Remediation of the SSOU began in the second quarter of fiscal year 2005.We finished the pier demolition and required dredging in its entirety during fiscal year 2006. The EPA formally accepted our work at the site during the second quarter of fiscal year 2008. Environmental regulations limit the period of time during the year that dredging may occur.Given these limits, dredging in the SSOU required several years to accomplish.We completed our first year of dredging during fiscal year 2005 and the second and final year of dredging during fiscal year 2006.As part of the sediment remedial action on our property, we placed a temporary sand cap over the sediments that are beneath Piers 1, 3 and 2P, and the building berth adjacent to Pier 1.When those piers reach the end of their usable lives (estimated to occur within the next 15 years), we are obligated to demolish those piers and conduct final cleanup of the under-pier sediments.We have included the estimated cost of these final sediment Superfund remedial actions on our property in the stated reserve. Under the Federal Superfund law, a potentially responsible party (“PRP”) may have liability for damages to natural resources in addition to liability for remediation.In the fourth quarter of fiscal year 2010, we received a claim for natural resource damages pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”) on behalf of the Elliott Bay Natural Resource Trustees relating to the Site.We have included our best estimate of natural resource damage liability in the environmental remediation reserve.We believe that our estimated potential loss for this claim will be covered by our existing insurance, provided we do not exceed aggregate policy limits, which we do not anticipate. Other Environmental Sites The Port of Tacoma, Washington filed a civil action against us during the fourth quarter of fiscal year 2008 in the United States District Court (Western District of Washington in Tacoma) for contribution under CERCLA and Model Toxics Control Act (“MTCA”).We previously disclosed our involvement with the CERCLA and MTCA remediation efforts in the Hylebos Waterway of Commencement Bay in Tacoma, Washington and subsequent natural resources assessment by the statutorily named trustees (“Commencement Bay Trustees”).A former subsidiary of ours operated a shipbuilding operation on the Hylebos Waterway under contract to the Navy during World War I and World War II.The contract between our subsidiary and the Navy for the operation of the shipyard site included an indemnification clause flowing from the Navy to our subsidiary.We have tendered any potential liability to the Navy pursuant to this contract.The Government to date has not accepted this tender nor has it agreed to indemnify us.In the fourth quarter of fiscal year 2010, we reached a contingent settlement agreement in this litigation with the Port of Tacoma.The agreement was subject to approval by the Government, which was received during the second quarter of the current fiscal year.We paid the final settlement amount, of $2.175 million, to the Port of Tacoma in the second quarter of the current fiscal year.We intend to file a claim against the Government for indemnification pursuant to our contracts with the Government during World War II.Any potential recovery from this claim has not been included in reported revenues and there can be no assurance that our claim will be successful. We entered into a Consent Decree with the EPA for the clean up of the Casmalia Resources Hazardous Waste Management Facility in Santa Barbara County, California under the Resource Conservation and Recovery Act in 1996. We included an estimate of the potential liability for this site in our environmental reserve. During the second quarter of fiscal year 2010, we received a settlement demand from the Chevron Environmental Management Company, a PRP at the EPC Eastside Disposal site outside of Bakersfield, California.The California Department of Toxic Substances Control first notified us of our PRP status at the site in 1995, and having asserted that any potential related liability was discharged in our 1987 bankruptcy filing, we have not been contacted by any agency since that time.We continue to believe that we have no liability at this site as a result of our 1987 bankruptcy filing and intend to continue to assert this defense.We have not established a reserve for this issue as we are unable to estimate the probable outcome. During the first quarter of fiscal year 2010, we received notification from the EPA that we, along with approximately 125 other companies and organizations, are a PRP for the costs incurred in connection with contamination at the Omega Chemical Corporation Superfund Site in Whittier, California.We included an estimate of the potential liability for this site in our environmental reserve. - 8 - We received notification in the third quarter of fiscal year 2007 regarding the discovery of sub surface oil on the property we formerly owned in Galveston, Texas.We sold the property to the Port of Galveston in 1992 and there have been several intervening owners and operators at the site since 1992.There have been no further investigations of this matter since Hurricane Ike struck Galveston in 2008. We have not established a reserve for this issue as we are unable to estimate the probable outcome. During fiscal year 2005, we received notification that we, along with 55 other companies and organizations, are a PRP at the BKK Landfill Facility in West Covina, California (“BKK”).The site is the subject of an investigation and remedial order from the California Department of Toxic Substances Control.It is alleged that our San Pedro, CA shipyard (closed in 1990) caused shipyard waste to be sent to the BKK facility during the 1970s and 1980s.We have not established a reserve for this issue as we are unable to estimate the probable outcome. Asbestos-Related Claims As reported in our Form 10-K for fiscal year 2010, we are named as a defendant in civil actions by parties alleging damages from past exposure to toxic substances, generally asbestos, at closed former facilities. In addition to us, the cases generally include other ship builders and repairers, ship owners, asbestos manufacturers, distributors and installers, and equipment manufacturers and arise from injuries or illnesses allegedly caused by exposure to asbestos or other toxic substances.We assess claims as they are filed and as the cases develop, dividing them into three different categories based on severity of illness and whether the claim is considered to be active or inactive litigation.Based on current fact patterns, we categorize certain active claims for diseases including mesothelioma, lung cancer and fully developed asbestosis as “malignant” claims.We categorize claims of a less medically serious nature as “non-malignant.”We are currently defending approximately 8 “malignant” claims and approximately 172 “non-malignant” claims.We also include in our reserves acknowledgement of 354 “inactive” claims that could become active upon the presentation of additional evidence of disease and/or exposure by those claimants and/or renewed prosecution of their claims. As of October 3, 2010, we have recorded a bodily injury liability reserve of $2.7 million and a bodily injury insurance receivable of$1.9 million.This compares to a previously recorded bodily injury reserve and insurance receivable of $3.0 million and $2.1 million, respectively, at March 28, 2010.We classify these bodily injury liabilities and receivables within our balance sheet as environmental and other reserves, and insurance receivables, respectively. Other Reserves During the first quarter of fiscal year 2004, we recorded a reserve of $2.5 million related to the unanticipated bankruptcy of one of our previous workers’ compensation insurance carriers.The remaining reserve balance as of October 3, 2010 was $1.1 million, which reflects our best estimate of the known liabilities associated with unpaid workers’ compensation claims arising from the two-year coverage period commencing October 1, 1998, and is subject to change as additional facts are uncovered.These claims have reverted to us due to the liquidation of the insurance carrier.Although we expect to recover at least a portion of these costs from the liquidation and other sources, we cannot currently estimate the amount and the timing of any such recovery and therefore have not included an estimate of amounts recoverable in the current financial results.We have cumulatively paid approximately $1.4 million and $1.3 million in claims through October 3, 2010 and March 28, 2010, respectively, which have been charged against the reserve. Other Contingencies We previously reported that we received notice from the Defense Contract Audit Agency (“DCAA”) questioning the reasonableness of a payment to one of our subcontractors on the 2005 dPIA of the aircraft carrier USS John C. Stennis.During the first quarter of our fiscal year 2009 the DCAA issued its final report disapproving $3.1 million of costs related to payments made to the subcontractor and costs incurred by us to perform work which was contracted to the subcontractor.The Navy contracting officer then issued the decision to disallow the costs and withhold the above stated amount from payments due on our current contracts with the Navy.In response, we filed a Request for Equitable Adjustment (“REA”) with the Navy contracting officer to allow the $3.1 million in incurred costs.In the event of an unfavorable decision on our REA, we will file an appeal to the Armed Services Board of Contract Appeals or directly to federal court.We established a reserve for this item in the amount of $3.1 million and recorded the resulting transaction as a reduction in revenue in the first quarter of fiscal year 2009.The Navy collected the entire amount in the second quarter of fiscal year 2009 through the non-payment of other outstanding project receivables.In the third quarter of fiscal year 2009, the Navy agreed to return the $3.1 million while the REA and additional information we have provided is under consideration.There are no assurances that the Navy will agree with our REA.Our current financial statements continue to reflect a reserve in billings in excess of sales for the $3.1 million in question. During the first quarter of fiscal year 2011, we received a Notice of Noncompliance with Cost Accounting Standards (“CAS”) from the Navy’s Puget Sound contracting office relating to our previous five-year phased maintenance contract to perform repair work on the aircraft carriers located in the Puget Sound.This contract was completed in fiscal year 2009.During the fourth quarter of fiscal year - 9 - 2007, we reported that the Navy’s Puget Sound contracting office notified us of several potential noncompliance issues.The Notice of Noncompliance primarily focuses on our cost allocation methods applicable to our Navy contracts and the allocation methods we use for indirect costs for our work on cost-type contracts.We began discussions with the Navy in the first quarter of fiscal year 2011 in an effort to reach a resolution acceptable to us and the Navy.There is no assurance that an acceptable resolution will be reached.We believe that we have valid positions and defenses to the findings of noncompliance and will pursue all available avenues of appeal in the event an acceptable resolution is not reached.An unfavorable outcome in this matter could have a significant impact on our cost structure with the Navy and, depending upon the scope of any retroactive relief sought by the Navy, could be material in the period recorded.At this time, we are unable to estimate our potential exposure for this item. Additionally, in the current and prior fiscal year, the Navy and the DCAA questioned several modifications we made to our cost allocation methods and the degree to which we allocate indirect costs to work performed under our government cost-type contracts.We believe that we are in compliance with the Federal Acquisition Regulations and are making every effort to resolve these outstanding issues with the Navy’s Puget Sound contracting officer.We have submitted proposals for consideration by the Navy to resolve all outstanding government cost accounting issues and began discussions with the Navy during fiscal year 2010.These discussions are currently ongoing.An unfavorable outcome in these matters could have a significant impact on our cost structure with the Navy and, depending upon the scope of any retroactive relief sought by the Navy, could be material in the period recorded. 5.COMPREHENSIVE INCOME We reported comprehensive income of $7.5 million for the quarter ended October 3, 2010, which consisted of net income of $7.8 million, less pension adjustments net of tax of $0.1 million and unrealized losses on foreign currency contracts of $0.2 million. For the six months ended October 3, 2010, we reported comprehensive income of $10.0 million, which consisted of net income of $10.4 million, less pension adjustments net of tax of $0.1 million, unrealized losses on available-for sale securities of $0.1 million, and unrealized losses on foreign currency contracts of $0.2 million. For the second quarter of fiscal year 2010, ended September 27, 2009, we reported comprehensive income of $2.1 million, which consisted of net income of $2.1 million and an immaterial unrealized gain on available-for-sale securities. For the six months ended September 27, 2009, we reported comprehensive income of $3.6 million, which consisted of net income of $3.6 million and an immaterial unrealized gain on available-for-sale securities. 6.NET INCOME PER SHARE The following table represents the calculation of net income per common equivalent share, diluted. Three Months Ended Six Months Ended (in thousands of dollars except per share data) 10/03/10 09/27/09 10/03/10 09/27/09 Net income $ Weighted average common shares outstanding, basic Dilutive effect of stock awards on weighted average common shares 21 15 16 16 Weighted average common shares outstanding, diluted Net income per common share, diluted $ We excluded 56,000 units and 44,000 units of Stock Settled Appreciation Rights (“SSARs”) from the calculations for the six month periods ended October 3, 2010 and September 27, 2009 because their affect would be anti-dilutive. 7.STOCK COMPENSATION EXPENSE The Todd Shipyards Corporation 2003 Incentive Stock Option Plan (“2003 Plan”) provides for the granting of incentive stock options, non-qualified stock options, performance share awards and restricted stock grants, or any combination of such grants or awards to directors, officers and our key employees to purchase shares of the common stock of the Company. The Board of Directors has authorized an aggregate of 250,000 shares of common stock for issuance under the 2003 Plan. - 10 - We account for stock compensation associated with the restricted stock awards, restricted stock grant agreements, and performance share awards by estimating the compensation cost for all stock based awards at fair value on the date of the grant, and recognition of compensation over the service period for awards expected to vest. We estimate the fair value of stock-based awards using the Black-Scholes option-pricing model, and amortize the fair value on a straight-line basis over the requisite service periods of the awards, which is generally the vesting period. We estimate future forfeitures and recognize compensation costs only for those equity awards expected to vest. Estimating the percentage of stock awards that will ultimately vest requires judgment. We will record such amounts as an increase or decrease in stock-based compensation in the period we revise the estimates, to the extent that actual results or updated estimates differ from our current estimates. We consider many factors when estimating expected forfeitures, including historical voluntary terminations. Actual forfeitures could differ from our current estimates. The remaining future compensation costs relating to unvested performance share awards and stock grants as of October 3, 2010 are $0.7 million, which will be recognized over a weighted average of 2.9 years, inclusive of estimated forfeitures.We amortize stock compensation costs on a straight-line basis over the requisite service period, and we include such costs in administrative and manufacturing overhead expense. Restricted Stock Units Number of Units Recipients Grant Date Value Per Unit At Grant Date Vesting Period Officers 7/1/2010 $ 5 Years Non-employee Board Members 8/20/2010 $ 3 Years Officers 7/1/2009 $ 5 Years Non-employee Board Members 8/21/2009 $ 3 Years Officers 7/1/2008 $ 5 Years Non-employee Board Members 8/22/2008 $ 3 Years Officers 7/6/2007 $ 5 Years We assume that the officers and the non-employee members of our Board will continue service until their units vest.The forfeiture rate assumed on these units is zero. Stock-settled Appreciation Rights Number of Units Recipients Grant Date Fair Value Per Unit At Grant Date Vesting Period Officers 7/1/2010 $ 3 Years Non-employee Board Members 8/20/2010 $ 3 Years Officers 7/1/2009 $ 3 Years Non-employee Board Members 8/21/2009 $ 3 Years Officers 7/1/2008 $ 3 Years We assume that the officers and the non-employee members of our Board will continue service until their units vest.We consider the achievement of the underlying performance criteria to be probable.The forfeiture rate assumed on these units is zero. Determining Fair Value - We calculate the fair value of SSARs issued to employees and non-employee members of the Board using the Black-Scholes pricing model.We then amortize the fair value on a straight-line basis over the requisite vesting period of the awards.The table below shows current quarter activity. Black-Scholes Pricing Model Expected Volatility % % Expected term (in years) 4 4 Risk-free interest rate % % Expected Dividend % % Fair Value per share $ $ - 11 - 8.PENSIONS AND OTHER POSTRETIREMENT BENEFIT PLANS Non-union Pension Plan - We sponsor the Todd Shipyards Corporation Retirement System (the “Plan”), a noncontributory defined benefit plan under which all nonunion employees hired on or before April 9, 2007 are covered.On January 25, 2010, the Board of Directors adopted a restatement of the Plan with an effective date of July 1, 2009.Plan benefits are based on years of service and the employee's compensation before retirement.Our funding policy is to fund such retirement costs as required to meet allowable deductibility limits under current Internal Revenue Service regulations.The Plan assets consist principally of common stocks and Government and corporate obligations. The Plan was amended as of April 6, 2007, to freeze membership in the Plan effective for new hires and employees transferring from union to non-union employment status on and after April 10, 2007, and to provide that employees rehired on and after April 10, 2007 are ineligible to accrue benefits on and after that date. Pension Benefits Three Months Ended Six Months Ended (in thousands of dollars) 10/03/10 09/27/09 10/03/10 09/27/09 Components of net periodic benefit cost Service cost $ Interest cost on projected benefit obligation Expected return on plan assets ) Recognized actuarial loss Amortization of prior service cost 3 3 6 6 Net periodic cost $ Post Retirement Health Insurance Program - We sponsor a retirement health care plan that provides post retirement medical benefits to former full-time exempt employees, and their spouses, who meet specified criteria.We do not provide post retirement health benefits for any employees who retired subsequent to May 15, 1988.The retirement health care plan contains cost-sharing features such as deductibles and coinsurance. Because such benefit obligations do not accrue to current employees, there is no current year service cost component of the accumulated post retirement health benefit obligation. Other Post Retirement Benefits Three Months Ended Six Months Ended (in thousands of dollars) 10/03/10 09/27/09 10/03/10 09/27/09 Components of net periodic benefit cost Interest cost on projected benefit obligation $ Recognized actuarial gain (2
